Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	Claims 1-20 are pending.
3. 	 New claims 28 is added.

Response to Argument
4.	Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive.

5.	Applicant’s arguments states that Zhang state that the deduplication server 210 is itself a NAS device, or that the communication between the computing device 10 and the deduplication server 210 is a NAS communication. Therefore, Zhang is insufficient for establishing the limitations of claim 1 which require sending and receiving fingerprints and segments via a NAS protocol.
In response,

Examiner respectfully disagrees with applicant’s argument. Zhang discloses require sending and receiving fingerprints and segments via a NAS protocol ([see col. 8 lines 40-67and col. 9 lines1-2] first fingerprints generated on computing device 10 (i.e. 
Further, as shown in (Fig. 9 and col. 19 lines 56-67, col. 20 lines 1-9) network architecture 900 in which computing device 10 may be coupled to network 920, network-attached storage (NAS) devices may be configured to communicate with computing device 10 using various protocols, such as Network File System (NFS), Server Message Block (SMB), or Common Internet File System (CIFS). Network 900 generally represents any type or form of computer network or architecture capable of facilitating communication between multiple computing devices.  Network 90 may facilitate communication between computing device 10, fingerprint cache 140, and/or deduplication server 210 (i.e. computing device communicate with deduplication server 210 and access files/ fingerprint information using NAS protocol). Therefore, for the above reasons, Examiner believed that rejection of the last Office action was proper and within their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-l] Interpretation of Claims-Broadest Reasonable Interpretation.


In response
       Examiner respectfully disagrees with applicant’s argument.  Zhang discloses in [col. 19 lines 56-67, col. 20 lines 1-9 and Fig. 9,] a network architecture 900 in which computing device 10 may be coupled to network 920, network-attached storage (NAS) devices may be configured to communicate with computing device 10 using various protocols, such as Network File System (NFS), Server Message Block (SMB), or Common Internet File System (CIFS). Network 900 generally represents any type or form of computer network or architecture capable of facilitating communication between multiple computing devices.  Network 900 may facilitate communication between computing device 10, fingerprint cache 140, and/or deduplication server 210. Therefore, for the above reasons, Examiner believed that rejection of the last Office action was proper and within their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-l] Interpretation of Claims-Broadest Reasonable Interpretation.

7.     Applicant argues that Zhang does not read on claim 4 because Zhang’s file attributes does not store fingerprints but instead, there are stored separately.  Thus, Zhang fails to teach fingerprints as attributes of a file. Furthermore, Zhang fail to teach first transmission as cited in claim 4 because the art fails to teach any protocol for sending the Backup ID list 460 to the duplication server 210.

In response 
Examiner respectfully disagrees with the applicant’s arguments. Examiner would like to point out that claim does not required to store fingerprints. Zhang discloses in c0ol. 12 lines 20-36 (FIG. 4C is a simplified block diagram illustrating components of an example backup identifier (ID) list. Backup ID list 460 includes several entries, where each list entry corresponds to a backup image stored in deduplicated data store 260. Backup ID list 460 stores various metadata about the backup image files stored in deduplicated data store 260 (e.g., file name, file path, file attributes, fingerprints, etc.). In the embodiment shown, each list entry includes a backup identifier (ID) 465 of a corresponding backup image stored in deduplicated data store 260. Backup ID 465 is the combination of a client name 475 (e.g., a name of a client or computing device (e.g., computing device 10) performing and/or requesting a backup process to create a present backup image), a policy name 480 (e.g., a name of a backup policy created for the client), and a timestamp 485 of the corresponding backup image (e.g., a time when the backup image is created for the client). Further, examiner,  relied on Naki to  discloses extended attributes of files  ([see Ab., page 4 lines 2-12 and page 9 lines 4-12] an xattr is a file system feature that allows opaque metadata, not interpreted by the file  system, to be associated with files and directories and are supported by many modern file systems. New file attributes are proposed to allow clients to query the server for xattr support, and new operations to get and set xattrs on file system objects).
Therefore, for the above reasons, Examiner believed that rejection of the last Office action was proper and within their broadest reasonable interpretation in light of the 

8.        Applicant’s arguments with respect to claims 5, 8, 13-18 and 19-20, the argument presented appears similar to argument above 5-7. Accordingly, the response remains the same as the response to examiner’s response provided in 5-7.

Claim Rejections - 35 USC § 103

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3 and 9-10, 12-14,17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 9952933 B1) hereinafter referred as Zhang in view of Sorenson III (US 20120173558 A1)

Regarding claims 1, 13 and 19 Zhang discloses a method,  computer program product and computerized system of transferring data between computing machines over a network, the method comprising ([see Fig. 9])
in response to a first computing machine receiving a request to transfer file data to a second computing machine, sending, via a NAS (Network Attached Storage) protocol, a first transmission to the second computing machine over the network, the first transmission including multiple fingerprints that identify respective data segments of the file data ([see col. 8 lines 40-67,and col. 9 lines1-2] first fingerprints generated on computing device 10 (i.e. first computing machine) can be transmitted to deduplication server 210 (i.e. second computing),… in response to the new segment has not been received at deduplication serve 210, deduplication server 210 request the computing device 10 transmit [i.e. first transmission] the particular data segments corresponding to the new fingerprints that are not presented in the metadata store 250. Further, [col. 19 lines 56-62] network-attached storage(NAS) devices may be configured to communicate with computing device 10 using various protocols, such as Net- 60work File System (NFS), Server Message Block (SMB), or Common Internet File System (CIFS)); 
receiving, via the NAS protocol, reply data from the second computing machine, the reply data specifying data segments ([see col. 9 lines 7-8] computing device 10 can transmit [i.e. second transmission] the requested data segments over a network via a 
in response to receiving the reply data, sending, via the NAS protocol, a second transmission to the second computing machine, the second transmission providing the  data segments to the second computing machine ([see col. 9 lines 7-12] computing device 10 can transmit the requested data segments over a network via a data stream.  As the requested data segments are received, deduplication server 210 can write the data segments into container file 80).
Zhang may not explicitly discloses missing data and the missing data segments being data segments, identified by the fingerprints in the first transmission, which are unavailable on the second computing machine.  However, Sorenson discloses the missing data segments being data segments, identified by the fingerprints in the first transmission, which are unavailable on the second computing machine ([see paragraph 0030] …after receiving data unit(s) from sender data upload manager 126 as shown in FIG. 2D, receiver data upload manager 114 may check the received data unit(s) against the fingerprint dictionary 130 to determine if any data units are missing--that is, to determine if any fingerprints 124 that receiver data upload manager 114 initially determined were in the dictionary 130 (see FIGS. 2B and 2C) are no longer in the dictionary 130, and thus the corresponding data units are needed to complete the transaction… receiver data upload manager 114 may send data unit identifier(s) to sender data upload manager 126 to request only the data units that are missing).
  Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Zhang and 

Regarding claim 2, Zhang in view of Sorenson discloses claim 1 as recited above.  Zhang further discloses wherein the first computing machine operates as a NAS client and the second computing machine operates as a NAS server ([see col. 19 lines 56-62] network-attached storage (NAS) devices may be configured to communicate with computing device 10 using various protocols, such as Net- 60work File System (NFS), Server Message Block (SMB), or Common Internet File System (CIFS))

Regarding claim 3, Zhang in view of Sorenson discloses claim 2 as recited above.  Zhang further discloses wherein the NAS protocol is one of NFS (Network File System) and CIFS (Common Internet File System) ([see col. 19 lines 56-62]).

Regarding claim 9, Zhang in view of Sorenson discloses claim 3 as recited above.  Zhang further discloses generating the fingerprints as cryptographically secure hashes of the respective data segments of the file data, wherein generating the fingerprints is performed prior to receiving the request to transfer the file data and as 
Regarding claim 10, Zhang in view of Sorenson discloses claim 3 as recited above.  Zhang further discloses generating the fingerprints as cryptographically secure hashes of the respective data segments of the file data, wherein generating the fingerprints includes generating at least some of the fingerprints in response to receiving the request to transfer the file data ([see col.6 lines 1-25, col. 8 lines 51-67 and col.9 lines 1-8]).

Regarding claim 12, Zhang in view of Sorenson discloses claim 3 as recited above.  Zhang may not explicitly discloses compressing the missing data segments prior to sending the second transmission. However Sorenson discloses compressing the missing data segments prior to sending the second transmission ([see paragraphs 0029-0030]).
  Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Zhang and include compressing the missing data segments prior to sending the second transmission using the teaching of Sorenson. The motivation for doing so would have been In order to reduce bandwidth usage between sender and receiver.

Regarding claim 14, Zhang in view of Sorenson discloses claim 13 as recited above. Zhang discloses generating a list of fingerprints as fingerprints received in the first transmission that do not match any local fingerprints generated for data segments 
  Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Zhang and include missing data and the missing data using the teaching of Sorenson. The motivation for doing so would have been In order to significantly reduce cost, utilization, maintenance, and provisioning headaches that are typically associated with managing on-site storage arrays.

Regarding claim 17, Zhang in view of Sorenson discloses claim 14 as recited above. Zhang further discloses wherein the computerized apparatus employs a deduplication facility, and wherein the method further comprises, after receiving the first transmission that includes the fingerprints: identifying a plurality of found fingerprints as fingerprints received in the first transmission that match fingerprints generated for data segments stored in the computerized apparatus; and for each of the plurality of found fingerprints, storing the respective data segment by configuring pointer metadata and without persistently storing a new copy of the respective data segment ([see  col. 8 lines 51-67 and col.9 lines 1-8]).

12.	Claims  4-7, 15 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 9952933 B1) hereinafter referred as Zhang in view of  

Regarding claims 4 and 28, Zhang in view of Sorenson discloses claims 1 and 3 as recited above. Zhang discloses wherein the file data includes data for a particular file on the NAS server, wherein the NAS protocol supports attributes of files, and wherein sending the first transmission includes providing the fingerprints as at least the attribute associated with the particular file ([see col. 8 lines 32-45, col 12 lines 20-30 and col. 19 lines 56-62]).  Zhang in view of Sorenson may not explicitly disclose extended attributes of files.  However, Naki discloses extended attributes of files  ([see Ab., page 4 lines 2-12 and page 9 lines 4-12] an xattr is a file system feature that allows opaque metadata, not interpreted by the file  system, to be associated with files and directories and are supported by many modern file systems. New file attributes are proposed to allow clients to query the server for xattr support, and new operations to get and set xattrs on file system objects)
  Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Zhang in view of Sorenson and include extended attributes of files using the teaching of Naki. The motivation for doing so would have been in order to in order to quickly identify an application that created the file and verify the file integrity.
                                   
Regarding claim 5, Zhang in view of Sorenson and further in view of Naki discloses claim 4 as recited above. Naki further discloses wherein the NAS protocol is NFSv4 or greater, and wherein sending the first transmission includes specifying the fingerprints using at least one NFS SET XATTR command ([see Ab. page 8, lines 12-16] SET XATTR]). 

Regarding claim 6, Zhang in view of Sorenson and further in view of Naki discloses claim 4 as recited above. Zhang discloses prior to receiving the reply data, sending a command to the second computing machine requesting at least data associated with the particular file as recited in claim 1 above.  Zhang in view of Sorenson may not explicitly disclose extended attribute, Naki discloses ([see Ab., page 4 lines 2-12 and page 9 lines 4-12]).
  Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Zhang in view of Sorenson and include extended attributes of files using the teaching of Naki. The motivation for doing so would have been in order to quickly in order to quickly identify an application that created the file and verify the file integrity.

Regarding claim 7, Zhang in view of Sorenson and further in view of Naki discloses claim 4 as recited above. Naki further discloses wherein the NAS protocol is NFSv4 or greater, and wherein sending the command includes specifying the command as at least one NFS GET XATTR command ([see Ab. page 8, lines 12-16] GET XATTR).

Regarding claim 15, Zhang in view of Sorenson discloses claim 14 as recited above. Zhang discloses wherein the method further comprises, in response to receiving the first transmission, storing the fingerprints ([see col, 8 lines 51-62]). Zhang in view of Sorenson may not explicitly disclose wherein the file data includes data of a particular file, wherein the NAS protocol is NFSv4 or greater and supports extended attributes of files and storing the fingerprints in an at least a first extended attribute of the particular file ([see Ab. page 4 lines 2-12, 23-25 and page 14 lines 25-26.])
  	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Zhang in view of Sorenson and include wherein the file data includes data of a particular file, wherein the NAS protocol is NFSv4 or greater and supports extended attributes of files and storing the fingerprints in an at least a first extended attribute of the particular file using the teaching of Naki. The motivation for doing so would have been in order to quickly identify an application that created the file and verify the file integrity.

13.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 9952933 B1) hereinafter referred as Zhang in view of Sorenson III (US 20120173558 A1) and further in view of Hayes et al. (US 9021297 B1) hereinafter referred as Hayes.

Regarding claim 8, Zhang in view of Sorenson discloses claim 3 as recited above. Zhang in view of Sorenson discloses sending the first transmission includes 
  	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Zhang in view of Sorenson and include the NAS protocol supports RPC (Remote Procedure Call), and RPC command using the teaching of Hayes. The motivation for doing so would have been in order to provide protection against loss of a remote procedure call in event of a failure, and minimizes risk of breakage in a communication path between the location of the authority and the location of the remote procedure call cache.

14.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 9952933 B1) hereinafter referred as Zhang in view of Sorenson III (US 20120173558 A1) and further in view of Douglas et al. (US 8712963 B1) hereinafter referred as Douglas.

Regarding claim 11, Zhang in view of Sorenson discloses claim 3 as recited above. Zhang in view of Sorenson discloses generating fingerprints by the first computing machine according to a predetermined methodology shared between the first computing machine and the second computing machine as recited in claim 1 above.  Zhang in view of Sorenson may not explicitly disclose non-cryptographically secure 
  Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Zhang in view of Sorenson and include non-cryptographically secure identifiers using the teaching of Douglas. The motivation for doing so would have been in order to provide best balance between deduplication effectiveness and overhead, and also improves performance of the target storage system.

15.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 9952933 B1) hereinafter referred as Zhang in view of Sorenson III (US 20120173558 A1) and further in view of Yang et al. (US 20080010411 A1) hereinafter referred as Yang.

Regarding claim 16, Zhang in view of Sorenson discloses claim 14 as recited above. Zhang in view of Sorenson discloses supporting fingerprint-enabled data transfer between the NAS client and the NAS server as recited in claim 1 above.  Zhang in view of Sorenson may not explicitly disclose performing a handshaking procedure with the NAS client during a mount or map operation, the handshaking procedure establishing attributes to be used in supporting fingerprint-enabled data transfer between the NAS client and the NAS server  However, Yang discloses performing a handshaking 
  Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Zhang in view of Sorenson and include performing a handshaking procedure with the NAS client during a mount or map operation, the handshaking procedure establishing attributes to be used in supporting fingerprint-enabled data transfer between the NAS client and the NAS server using the teaching of Yang. The motivation for doing so would have been in order to reduce the bandwidth requirement of the internet to implement SAN. 

16.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 9952933 B1) hereinafter referred as Zhang in view of Sorenson III (US 20120173558 A1) and further in view of Gero et al. (US 20130311433 A1) hereinafter referred as Gero.

Regarding claim 18, Zhang in view of Sorenson discloses claim 14 as recited above. Zhang in view of Sorenson discloses wherein the computerized apparatus supports multiple tenants, wherein the computing machine belongs to a particular tenant ([see col. 3 lines 34-40, col. 4 lines 42-49, col. 8 lines 5-10 and col, 9 lines 3-6]). Zhang in view of Sorenson may not explicitly disclose when generating the list of missing fingerprints, the method comprises limiting a scope of fingerprints However, Greg 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Zhang in view of Sorenson and include the computing machine belongs to a particular tenant, and wherein, when generating the list of missing fingerprints, the method comprises limiting a scope of fingerprints searched to a plurality of fingerprints specific to the particular tenant using the teaching of Gero. The motivation for doing so would have been in order to allow overlay servers to remove redundant data to be sent between peers on a network instead of sending smaller fingerprints so as to reduce size of the data on a wire drastically for transactions that have high amounts of duplicate data, thus reducing an amount of time for delivery to an end user, and hence providing the reduced data in lowered operating cost on the network as an amount of information transferred and bandwidth can require decrement.

17.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 9952933 B1) hereinafter referred as Zhang in view of Sorenson III (US 20120173558 A1) and further in view of Ferlitsch et al. (US 20170322794 A1) hereinafter referred as Ferlitsch .

Regarding claim 20, Zhang in view of Sorenson discloses claim 14 as recited above. Zhang in view of Sorenson discloses wherein the request to transfer file data specifies data to be copied from a file in the first computing machine to a file in the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Zhang in view of Sorenson and include the validation including (i) comparing a first checksum computed from the file in the first computing machine with a second checksum computed from the file in the second computing machine and (ii) producing a successful result responsive the first checksum matching the second checksum using the teaching of Ferlitsch. The motivation for doing so would have been in order to allow device syncing application to create a post upgrade manifest of a current user data capturing folder and file path and size checksums after resyncing with the cloud service to re-verify integrity of migrated user data after a corrective action is taken.


Conclusion
18.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

19. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIDEST MENDAYE/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457